Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 1 of 12 Page ID
                                 #:3453




                       Exhibit 2
Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 2 of 12 Page ID
                                 #:3454

                                                                                                        MAYER*BROWN

                                                                                                                                Mayer Brown LLP
                                                                                                                       350 South Grand Avenue
                                                                                                                                        25th Floor
                                                                                                              Los Angeles, California 90071-1503

                                                                                                                       Main Tel +1 213 229 9500
 December 22, 2015                                                                                                     Main Fax +1 213 625 0248
                                                                                                                              www.mayerbrown.com

                                                                                                                                  Philip Recht
                                                                                                                      Direct Tel +1 213 229 9512
                                                                                                                      Direct Fax +1 213 576 8140
                                                                                                                            precht@mayerbrown.com
 Kevin Vincent
 Faraday Future
 18455 South Figueroa Street
 Gardena, California 90248


 Dear Mr. Vincent:

         This letter confirms our agreement that Faraday Future (the "Client") has engaged Mayer
                                                                                               to advise
 Brown LLP, limited liability partnership established in the United States (the “Firm”),
                 a
 and assist Client on regulatory issues in the U.S.,        and the EU concerning
                                                                         China,       Client’s
 proposed manufacture and sale of an    electric car (the “Matter”). This letter and the International
 Terms of Business dated January 2015 (the “International Terms”), which are enclosed, govern
 our ongoing relationship in all matters and supersede all existing agreements
                                                                                   or                                  understandings
 to the contrary. Our engagement on your behalf is limited to the Matter
                                                                              and only to those
 additional specific matters which we from time to time explicitly agree undertake. We expect
                                                                             to

 that each    subsequentundertaking by the Firm will be described in writing.
                                                                    other attorneys and professionals
                   responsible for this representation and will use
           I will be
                                                                                           are based
  of the Firm as appropriate and cost-effective for Client. The Firm’s fees for services
  on time (in quarter hour increments, except if our fees require
                                                                   court approval they may have to
                                                                                          our hourly
  be calculated to the nearest tenth of an hour) spent on specific projects, computed at
  rates, discounted by 10%, for those persons performing the services. Hourly               subject to
                                                                                  rates are

  adjustment by the Firm from time to time, including for associate leveltoclass progressionsand
  promotions of lawyers from one rank to the next (e.g., from associate partner).
           As   retainer you agree to pay the Firm upon the execution of this letter the sum of US
  $10,000.00. The retainer you are paying is agreed between us to be a security retainer.
                                                                                                 The
                                                                  Under    Illinois law, any interest
  retainer will be deposited into a pooled client trust account.
  earned on this account paid
                           is       to the Lawyers Trust Fund  of Illinois.   Retainer funds shall remain
  the property of Client unless and until applied to invoices for fees and costs. We will apply
                                                                                                      the
                                                                                                    that
  retainer against each invoice 15 days after it is issued and sent to you, except    to the extent
                                                                      that 15 day period. You
  you object in writing to specific charges on the invoice within
  understand and agree that after 50% of the retainer    has been  applied, you will be required to
                              to the original deposited amount or to some other level warranted by
                                                                                                        the
  replenish the retainer         up

                                                              Brown entities (the "Mayer Brown Practices”),which have offices in North America,
     Mayer Brown LLP operates in combination with other Mayerwith Tauil & Chequer Advogados, a Brazilian law partnership.
                        Europe   and Asia and are associated
  719016316.1 063




                                                                                                                                                     HLIU003604
Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 3 of 12 Page ID
 Mr. Kevin Vincent               #:3455
 December 22, 2015
 Page 2
 specific circumstances of your Matter. Any balance remaining in the retainer after the Matter is
 completed will be refunded promptly.
          The Client acknowledges a substantial relationship with the Firm’s office in Chicago,
 Illinois and consents to our depositing the security retainer in a pooled trust account maintained
 by us at Bank of America, 135 South LaSalle Street, Chicago, Illinois.
          Each of the undersigned confirms that he or she is authorized to sign this letter on behalf
 of the applicable party specified below.

          If you have any questions, please call me. If you want us to proceed on your behalf,
 please acknowledge your agreement with the terms of our relationship        by signing and returning
 to me the enclosed copy of this letter. In any event, please  note  that the Client’s directing us or
 continuing to direct us to proceed on its behalf will constitute full acceptance of the terms
 contained in this letter and in the International Terms.

 Very truly yours,


 Philip     Recht


 AGREED:



 Faraday Future, a


 By:
 Name Printed:

 Its:

 Date:




 cc:      James J. Held




                                                                                                         HLIU003605
Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 4 of 12 Page ID
                                 #:3456


                                           Mayer Brown LLP U. S. Offices
                                      Schedule of Non-fee   Charges to Clients
                                                    August, 2015
 I.         Long Distance Telephone.
 We     purchase our long-distance telephone service from telecommunications providers at
 discounted rates. We        charge clients at rates calculated to recover our cost.
 IL.        Automated Research.

  We    purchase services from Lexis and Westlaw at fixed monthly rates which are substantially
 below their published rates. We           charge clients for the Lexis and Westlaw connections at rates
  calculated to      recover our   cost.

  Il.       Third    Party Expenses.
  When possible, the Client agrees to contract         directly with local counsel, experts and/or
  consultants       (“Third Party Servicers”).   In the event that the Firm   engages a Third Party Servicer

  on    behalf, or for the benefit, of the Client or jointly with the Client, the Client agrees that (a) the
  Firm and/or Client will instruct the Third Party Servicer to look           solely to the Client and not the
  Firm for any payments        owing to said Third Party Servicer or (b) the Client will provide currently
  available funds to the Firm in the amount of any         approved outstanding Third Party Servicer
  invoice    prior to the time that payment of such invoice to the Third Party Servicer is due.
  Notwithstanding the above, if the Firm does advance or pay any Third Party Servicer expense on
  behalf,   or   for the benefit, of the Client, the Client agrees to reimburse the Firm promptly for any

  such expense.

  IV.       Document      Reproduction.
  We     charge clients for standard-size internal black and white copies at the rate of $.15 per page.
  We     charge clients for standard-size internal color document reproduction (if specifically

  719016316.1 063




                                                                                                                 HLIU003606
Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 5 of 12 Page ID
                                 #:3457



  requested by clients) at the rate of $1.00 per page. We currently reproduce documents using
  photocopiers, laser printers, and digital copiers, and may in the future use other means of
  reproduction. Outside copying is charged at actual out-of-pocket cost.
 V.          Secretarial, Word Processing and Proofreading Services.

  We     accrue   for client accounts document preparation charges at the rate of $120 per hour for

  word processors and secretaries         generally when documents (originals or amendments) of over 10
  pages    are   prepared or for secretarial overtime. Proofreading services accrue at the rate of $140
  per hour.

 VI.        Mayer Brown Provided Electronic Discovery Services.
  To the extent that the Client elects to host electronic          discovery information on the Firm’s
  Electronic      Discovery Services (“EDS”) servers, we charge a monthly comprehensive services fee
  for hosting and       supporting that data.   We calculate this       charge for each month based on the data
  volume     residing on the EDS servers at the end of such month, at a rate of $65 per gigabyte
  (“GB”), which covers EDS department expenses relating to that internally supported data,
  including any hosting expenses, processing, handling, and response to case team or client needs.
  VII.       Postage.
  We     charge clients at cost for postage when the cost of mailing is $1.00 or more.
  VII.       Out-of-pocket Disbursements.
  The     following types of disbursements when related to a client matter are charged at the Firm’s
  cost:

                      Advances    on   behalf of clients   (e.g., tax payments, filing fees, title
                           charges)
                      Courier and messenger services
                      Court reporters
                      Equipment when purchased solely for           a   client matter
                      Meals




  719016316.1 063




                                                                                                                  HLIU003607
Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 6 of 12 Page ID
                                 #:3458


                    Outside services (including cost of litigation support services
                       purchased from outside vendors)
                    Service of process
                    Records searches
                    Supplies (when amounts are large or type of supply item is special)
                    Tax return   processing charges
                    Taxis, mileage, parking (local)
                    Travel (airfares, hotels, meals, car rentals, fees of travel agencies
                       and professionals, taxis and incidentals)*
                    Trial exhibits
                    Witness fees and costs
                    Other items not covered above that    are   directly attributable to a
                        client matter

                  *When our independent travel agency of record is used to book
                     airfare there is a fee charged of not more than $32 per
                     reservation.
  IX.      Items Not Charged to Clients.

                    Administrative overhead
                    Air conditioning and electricity for overtime work
                    Client entertainment
                    Local and suburban telephone calls
                    Rent for conference rooms
                    Telefax services




  719016316.1 063




                                                                                             HLIU003608
           Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 7 of 12 Page ID
                                            #:3459

                                                                                                                                          MAYER*>BROWN




               International Terms of Business
                                                                                                                                                                        January 2015
A. General Terms                                                                                 Our services ina transaction are limited to advising on legal issues arising in the

                                                                                                 negotiation, documenting and closing the transaction and do not include giving
1.              Introduction                                                                     you financial    or   business advice   as   to the merits of the transaction.

Mayer       Brown is global services provider. The Mayer Brown
                         a                                             services legal            Upon completion of our work on a Particular Matter, we will not update you on
providers (the "Mayer Brown Practices") are: Mayer Brown LLP (the "US LLP")                      legal developments related to such Particular Matter unless we have agreed to
and Mayer Brown Europe-Brussels LLP, both limited liability                      partnerships    do so in our Engagement Letter.
established in Illinois USA; Mayer Brown International LLP (the “UK LLP”), a
limited     liability
                partnership incorporated in                England
                                                    and Wales (authorized and                    1.3          Authority to instruct us and receive advice
regulated by the Solicitors Regulation Authority and registered in         and   England         Where    our client is an entity, we will assume that any of its personnel who
Wales number OC 303359); Mayer Brown,             SELAS established in France;                   gives instructions to us has authority to do so and to receive advice on behalf of
Mayer Brown Mexico, S.C., a sociedad civil formed under the laws of the State                    the entity, unless you teil us otherwise in writing.
of Durango, Mexico; Mayer Brown JSM, a Hong Kong                          partnership
                                                                        and its
associated legal practices in Asia (the “HK                   Partnership”);
                                                              Tauil & Chequer                    1.4          Joint ventures,    partnerships, trade associations, etc.
Advogados, a Brazilian law              partnership
                                         with which Mayer Brown is associated;                   If you are a trade association, partnership, joint venture or similar joint entity
and any other entities which become Mayer Brown Practices. The Mayer                             only that entity will be our client and, unless otherwise agreed in writing, we
Brown non-legal service providers are Mayer Brown Consulting                  (Singapore)
                                                                           Pte.                  will only represent it and not its individual members, venturers or partners.
Ltd and its         subsidiary,
                            which provide customs and trade advisory and
                                                                                                 1.5          Affiliates
consultancy  services.

These international terms (the “International Terms”) are the general terms                      We    onlyrepresent the entity named in the Engagement Letter and not its
that govern the relationship between each or any Mayer Brown Practice and                        stockholders or other Affiliates {as defined in part A                 paragraph
                                                                                                                                                                        18) and
                                                                                                 therefore we are able to represent another client with interests adverse to
you. Additional terms may apply to the services provided by specific Mayer
Brown Practices in a Particular Matter (as defined below). In these                              your stockholders or other Affiliates without obtaining consent from you. Even
International Terms, “we” or “us” means the Mayer Brown Practice providing                       if you choose to give us confidential information about any Affiliate, this will

you with services in any specific matter and “you” means the person or entity
                                                                                                 not of itself create a lawyer-client          relationship
                                                                                                                                                  between the Affiliate and any
to whom we provide our services.                                                                 Mayer Brown       Practice.

When you instruct            or   engage any     Mayer      Brown Practice   on a new   matter   2.           Charges
(“Particular Matter”), we will normally confirm your instructions or                             2.1
engagement in writing (an “Engagement Letter”). These International Terms
                                                                                                              Your     agreement to pay
and the Engagement Letter (which may include the additional terms relating to                    You will pay the fees and other charges billed by the Principal Mayer Brown
a Particular Matter), if any, together form the contract (the “Engagement                        Practice and, where appropriate, any other Mayer Brown Practice. Unless
Contract”) between you and the Mayer Brown Practice specified in the                             otherwise agreed in writing, you are required to pay such fees and charges
Engagement Letter (the “Principal Mayer Brown Practice”). The Principal                          whether or not a Particular Matter proceeds to closing or is otherwise
Mayer Brown Practice may, as agent on your behalf, engage another Mayer                          concluded in the ordinary course.
Brown Practice to work            alongside it on a Particular Matter, if appropriate.           2.2            Professional fees
You   are    only   a   client of   a   Mayer
                                 Brown Practice in a Particular Matter if that
                                                                                                 Unless otherwise agreed in writing, our fees will be based               principally
                                                                                                                                                                            on the
Mayer Brown Practice is providing services to you in such Particular Matter,                     time we spend on your matter. From time to time, we review our hourly rates
and no Mayer Brown Practice will have                 liability
                                              in Particular Matters where it is
                                                                                                 and we will notify you in writing of any increase in rates that (unless otherwise
not providing services.
                                                                                                 agreed) will be applicable to the Particular Matter. If contract lawyers or
Each Mayer Brown Practice will apply the applicable local                professional conduct    paraprofessionals are assigned to work on any Particular Matter, whether or
rules in the Particular Matter for which it is engaged.                                          not they are employed through an independent agency, the Mayer Brown
                                                                                                 Practice will charge you hourly rates based upon its then hourly rates for Mayer
1.1             Our services
                                                                                                 Brown lawyers and paraprofessionals with similar experience and
1.2             Scope of our services                                                            qualifications.
The scope of our services in a Particular Matter will be limited to those                        After consultation, our fees may additionally take account of other factors
described in the related Engagement Letter and to any additional tasks in such                   including the complexity or urgency of the matter, the specialized knowledge
Particular Matter that we accept in writing.                                                     and skill required and, if appropriate, the value of the property or subject
                                                                                                 matter involved and overall outcome.
We will not advise on the tax or insurance                implications
                                                          {including coverage) of
any Particular Matter or course of action in any Particular Matter or provide                    Applicable sales or service taxes will be added to your bill where appropriate.
notices to insurers or re-insurers unless (and then only to the extent) agreed in
writing.




                                                                                                                                                                                  HLIU003609
       Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 8 of 12 Page ID
                                                                            #:3460
Without limiting any other provision in this part A paragraph 2.2, you will pay
us at our hourly rates (as adjusted
                                  from time to   time)for
                                                                                 4,
                                                           activities incidental to
                                                                                    File and information management
our  representation of you, whether during or after the termination of the               4.1              Format and retention of files
lawyer-client relationship. This includes, but is not limited to, our time spent         We    keep   our   partly in paper form and partly in electronic form.
                                                                                                            files
responding to subpoenas, searching for and producing documents, preparing
for testimony and testifying, and otherwise dealing with your requests or third          Unless otherwise agreed in writing, once the Particular Matter is closed we will
                                                                                         retain the related files in accordance with applicable professional conduct rules
party claims or actions relating to a matter we are handling or have handled for
                                                                                         and our then effective records retention policy. At the end of the retention
you. You will also pay   or reimburse us for all reasonable expenses and other

charges in  connection with such incidental activities, including, but not limited       period we may dispose of the files without notice to you. We will not destroy
to, the fees of outside counsel that we retain.                                          original signed documents we have agreed in writing to deposit in safe custody
                                                                                         or documents we are required to retain as a matter of law or by our regulators.
2.3             Estimate of fees
                                                                                         4.2              Costs of retrieval of files and documents from   storage
An estimate is our indication of our  likely
                                           charges for a Particular Matter and is
                                                                                                      Particular Matter is closed, you ask us to retrieve any material
based on the information known at the time the estimate is given. Unless we              lf, after    a

agree otherwise in writing, any estimate does not amount to a promise or                 belonging to you from the file we will do so without passing on the direct cost
                                                                                         of retrieval. However, we may charge you for time spent in complying with
agreement that we will perform our services within a fixed time or for a fixed
or capped fee. An estimate is subject to revision and is not binding on us.              your request and answering any inquiries from you. We may also charge for
                                                                                         delivery to you of any materials.
2.4             Fixed fees
                                                                                         4.3              Copyright
A fixed fee is an agreement by us in writing to render services in a Particular
Matter for a stated fee. Unless otherwise agreed in writing, if we agree to a            Unless otherwise agreed in writing, the copyright in the original materials we
fixed fee and undertake work outside the agreed scope of the Particular                  produce for you belongs to us. The fees you pay for our work, however, permit
Matter, we will charge for the additional work on the basis referred to in part A        you to make use of such materials for the purpose for which they are created.
paragraph 2.2.                                                                           5.               Termination
2.5             Expenses                                                                 5.1               right to terminate
                                                                                                          Your
Unless we agree otherwise, we will instruct third parties that we engage on
                                                                                         You may terminate our acting for you         in any Particular Matter at    any time   by
your behalf to seek payment from you directly and we will have no liability for          giving us notice in writing.
amounts owing to the third party from you. If we incur or pay certain expenses
on your behalf in connection with an Engagement Contract, including but not              5.2              right to terminate
                                                                                                          Our
limited to third party fees, court fees, stamp duty, registration or search fees,
                                                                                         Subject     any limitations in applicable professional
                                                                                                     to                                               conduct rules, we may
they will be payable by you as a charge in addition to our fees and other non-           terminate acting for you in any Particular Matter at         any time by giving you
fee charges in each Particular Matter and, unless we agree otherwise, you will
                                                                                         notice in writing.
provide us with funds in advance to pay those expenses. Non-fee charges may
include photocopying, telephone charges and other charges notified by the                5.3          Payment of fees and expenses on termination
Mayer Brown Practice. Additional sales or service taxes may be payable by you            You must    pay our outstanding fees and expenses (and those accrued but not
on some of these expenses.
                                                                                         yet billed) if you or we terminate our Engagement Contract in connection with
3.           Billing arrangements and settlement of our accounts                         a   Particular Matter.

3.1          Our bills                                                                   5.4              Timing of termination of an engagement
We may send you bills at monthly or other intervals while your Particular                Unless otherwise agreed in writing, an Engagement Contract in connection with
                                                                                         a Particular Matter will come to an end or be deemed to have come to an end
Matter is in progress and in any event upon completion of the Particular
Matter.                                                                                  at the completion of our legal work in the Particular Matter or, if earlier, 12
                                                                                         months after the relevant Mayer Brown Practice last rendered any billable
3.2        Payment of full amount                                                        services to you on the Particular Matter. The lawyer-client relationship
Our bills must be paid without any deduction or withholding on account of                between you and the relevant Mayer Brown Practice will terminate at that
taxes or charges of any nature. If a deduction or withholding is required by law         point unless the relevant Mayer Brown Practice is providing other services
                                                                                         under an Engagement Contract in another Particular Matter that has not then
you   mustpay such additional amount as is necessary so that we receive the full
amount  of our bill. We also may issue a bill in which our fees are grossed up to        terminated or been deemed to have been terminated. Even if we inform you
account for such deduction or withholding.                                               of developments in the law by newsletters or similar alerts, or we or persons
                                                                                         associated with us are named as (or become) a recipient of a notice on your
3.3          Interest                                                                    behalf, this will not create or revive any lawyer-client relationship.
Each of   ourbills must be paid within 30 days after the date the bill is sent. We       In some Mayer Brown Practices, we may maintain a system to calendar due
may    charge  interest on any outstanding amount from the due date for                  dates for the payment of maintenance and/or annuity fees relating to, or the
payment until the bill is paid in full at a rate per annum equal to four percent         renewal dates for the preservation of certain legal rights attaching to,
plus the most currently available US Government 10 year yield as quoted in the           intellectual property. In connection with this system, we may notify the person
Financial Times (such yield to start on the due date for payment and adjusted            or entity listed in our records as the holder of such rights of the necessity of
every 30 days thereafter based on the then most current quote of yield).                 paying maintenance and/or annuity fees or obtaining a renewal in order to
3.4                                                                                      preserve such rights. Neither the maintenance of such system nor any such
           Charges of other Mayer Brown Practices                                        notification or renewal will constitute the provision of services for the purposes
The Principal Mayer Brown Practice may engage another Mayer Brown Practice               of determining whether there is a continuing lawyer-client relationship.
on your behalf. If so, each Mayer Brown Practice may issue separate bills or
the fees and expenses of other Mayer Brown Practices may be included in bill    a        6.               Communication
issued by the Principal Mayer Brown Practice. Such fees and expenses may be              6.1              Use of email
expressed as a separate disbursement to meet local requirements.
                                                                                         We    may communicate with you       by email unless you ask us not to.
3.5          Liability for our fees                                                      We prefer to encrypt email that we send to you (whether it contains
If we agree to accept payment of our fees and expenses from      a   third   party you   confidential information or not), provided we are able to implement mutually
will remain liable to us for them in the event of non-payment.                           acceptable encryption standards and protocols.




                                                                                                                                                                     HLIU003610
           Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 9 of 12 Page ID
You
                                                                           #:3461
        are responsible for protecting your system from viruses and any other   our work may not be used or relied on by any third party, even if such third
harmful codes         or   devices. We try to eliminate them from email and                        party may have agreed to pay our bill.
attachments but       we   do not accept liability for any that remain.
                                                                                                   9.           Confidentiality, disclosure and conflicts
We may monitor         or access    all email sent to us. In addition, we scan
                                   any    or

incoming email for spam, viruses and other undesirable material, which may                         9.1         Confidentiality and disclosure
mean that email communications do not reach the intended recipient.                                We owe you a duty of confidentiality in respect of information relating to you
Therefore, you should always follow up each important email by contacting the                      that we obtain while dealing with your matters. We will not disclose such
person to whom it has been sent.                                                                   information except in the circumstances set out in this part A paragraph 9 or
                                                                                                   otherwise as required or permitted by the applicable professional conduct
6.2            Marketing materials                                                                 rules. We owe the same duty of confidentiality to all our clients. Accordingly,
We may from time to time provide you with details relating to the Mayer                            if at any time we possess information in respect of which we owe a duty of
Brown Practices and the services we provide, including updates on legal                            confidentiality to a former or another current client, we will not be required to
developments. If at any time you do not wish to receive that information,                          disclose such information to you nor use it on your behalf even though the
please tell us.                                                                                    information may be material to your Particular Matter.
7.             Money laundering and other notification to                                          9.2          Disclosure to certain third   parties
               authorities                                                                         Our duty to keep confidential information relating to you or your Particular
                                                                                                   Matter on which we are acting, or have acted, for you is subject to any
7.1                         regulators and consent
               Notifications to
                                                                                                   disclosures we consider in good faith we are required to make to any police,
In many jurisdictions          we operate, we‘are required by law or regulators
                           in which
                                                                                                   governmental, regulatory or supervisory authority under any statutory or
to put in place procedures to prevent money laundering. If we know or suspect
                                                                                                   regulatory obligations (including those described in part A paragraph 7 (Money
(or have reasonable grounds for suspecting) that a matter or transaction                           laundering and other notification to authorities) or in accordance with any
involves money laundering we may, in accordance with our statutory                                 internal procedures that we have put in place to meet those obligations.
obligations and those procedures, be required to make a notification of our
                                                                                                   We may, when required by our insurers, auditors or other professional advisers
knowledge or suspicion to the relevant regulatory authorities.
                                                                                                   (including independent counsel or debt collection agencies) provide to them
In certain jurisdictions, rules or regulations require taxpayers engaging in                       information relating to you or details of a Particular Matter or Matters on
certain types of transactions to disclose their participation in such transactions                 which we are acting or have acted for you.
to the tax authorities, and in some cases where we are acting as your tax
adviser we are also required to report transactions to the tax authorities. In                     From time to time, we may use third parties to provide typing, photocopying,
some circumstances, we may be obliged to maintaina list of and notify the tax                      printing, data handling and other business support services, subject to
authorities (notwithstanding any otherwise applicable duty of confidentiality)                     contractual duties of confidentiality.
of the names of investors and other details. Depending on the circumstances,                       9.3          Disclosure to other   Mayer Brown Practices
we     may be unable to seek your        consent or inform   you that   we   have made such
a    notification.                                                                                 We  may disclose confidential information relating to you, or Particular Matters,
                                                                                                   to other Mayer Brown Practices, all of which are bound by the same duty of
7.2        Liability                                                                               confidentiality that we have to you regarding to any such information.
We do not accept    liability for any loss or damage you suffer by actions we take                 9.4          Publicity
in good faith to     comply with anti-money laundering legislation or other
statutory or regulatory obligations.                                                               We  may disclose that you are a client and describe in general terms the work
                                                                                                   we do for you unless you ask us not to do so in writing. However, we will not,
7.3         Client due diligence requirements                                                      without your consent, disclose that we are acting, or have acted, for you on a
                                                                                                   Particular Matter if the matter remains otherwise confidential.
Applicable anti-money laundering and other similar legislation and
requirements and our internal procedures may require us to identify and verify                     9.5          Conflicts of interest advance waiver
                                                                                                                                      -




the identity of our clients and in some cases also their beneficial owners, and to
conduct other background checks. We may be required to retain and update                           We may now or in the future without your consent act for your competitors,
our records of the information obtained. We may also be required to make
                                                                                                   adverse parties or our other clients whose interests are or may be opposed to
                                                                                                   or in conflict with yours or your Affiliates in matters not substantially related to
detailed inquiries as to a number of matters, including as to the source of funds
                                                                                                   Particular Matters we are handling for you (including in transactions,
being used in Particular Matters on which we advise and the beneficial owner
of them. We refer to these requirements as the “CDD Requirements”.                                 bankruptcy, insolvency, arbitration, litigation or other forms of dispute
                                                                                                   resolution). Where we are acting for you on a Particular Matter, however, we
Where possible, we try to meet the CDD Requirements using information from                         will not act for another client on the same matter unless and to the extent that
public sources and/or by electronic verification. However, we may need to ask                      we are permitted to do so by the applicable professional conduct rules.
you for (and retain} documents and other information for this purpose. We
may provide copies of this information to any other adviser you engage or                          9.6          Conflicts of interest and   confidentiality
whom we engage on your behalf for their use in meeting similar requirements
                                                                                                   Subject applicable professional conduct rules, where we have information in
                                                                                                           to
imposed on them.                                                                                   respect of which we owe you a duty of confidentiality and which is or may be
We may delay commencing            work, decline   to act or   (if appropriate)   cease to   act   material to a matter on which we are acting for another client, we may act for
if the CDD Requirements            are    not met to our       satisfaction and within        a    that other client, provided we put in place arrangements, such as “ethical” or
reasonable period of time.                                                                         “information” screens, which are reasonably appropriate in the circumstances
                                                                                                   to ensure that the confidentiality of your information is maintained.
We may   charge you in the normal way for work that we have to do and for
expenses incurred for the purpose of meeting the CDD Requirements.                                 10.          Joint representations
7.4            Cash                                                                                Where we act for you jointly with others in a Particular Matter, we may
                                                                                                   disclose to all the parties we represent any confidential information we obtain
We do not accept cash without prior agreement. !f cash is deposited directly
                                                                                                   from you and the content of our communications with you. To that extent, the
with our bank we may charge for any additional checks we deem necessary
                                                                                                   advice we give will cease to be privileged as between you and the other
regarding the source of funds and the beneficial owner(s) of them to meet the                      clients. Unless otherwise agreed in writing, you will remain jointly and
CDD Requirements.
                                                                                                   severally liable for our fees even if you have made different arrangements with
8.             No third     party reliance                                                         the other parties. If a conflict arises during the course of a Particular Matter,
                                                                                                   we may need to cease to act for you unless the conflict can be otherwise
Our services are provided for your benefit alone and solely for the purposes of
                                                                                                   resolved. In those circumstances, we may continue to act for some or all of the
the Particular Matter to which they relate. Unless otherwise agreed in writing,




                                                                                                                                                                           HLIU003611
       Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 10 of 12 Page ID
                                                                            #:3462
 other clients. Representation of an association, partnership, joint venture or  to retain us on behalf of each Associated Person. You will procure that each
similar joint entity is not a joint representation. Where you and another client      Associated Person will act on the basis that they are a party to and are bound
 or clients jointly instruct us, we will assume that any of you has authority to      by the relevant Engagement Contract. All references in these terms of business
 give instructions on behalf of you unless any of you tell us otherwise in writing.   (other than in this part A paragraph 15) and in the Engagement Letter to “you”
                                                                                      (and derivatives of it) mean you and each Associated Person.
11.              Data
                                                                                      16.           Financial transactions
11.1             Use of data
 We will    hold, use and process any data you provide to us (including data          16.1          Representing financial institutions
 relating    you, your Associated Persons (as defined in part A paragraph 18
            to                                                                        Unless otherwise agreed in writing, when we represent a financial institution in
 (Definitions)) and your respective employees) to carry out conflict checks, client   a Particular Matter, we will not be responsible for advising the financial

 identification and other client intake and maintenance procedures pursuant to        institution on compliance with applicable laws and regulations arising out of its
 our CDD Requirements, comply with statutory and regulatory obligations and           legal or regulatory status or the general nature of its business or on its internal
 our internal procedures, conduct the work in the related Particular Matter and       governance issues.
 update our client databases. The data may be shared with other Mayer Brown
 Practices.                                                                           16.2          Refiling; re-recording
                                                                                      Whether      or not   you     a
                                                                                                                  are   financial institution, unless    we   otherwise agree in
 11.2            Provision and   use   of personal data
                                                                                      writing in the Engagement Contract, we do not undertake responsibility for
You must make sure that any personal data you             provide
                                                         to us and our use and        advising you upon or ensuring compliance with periodic refiling or re-recording
disclosure of that data in accordance with your instructions does not breach          requirements.
any applicable data protection laws and regulations. We will comply with our
duties as a law firm under applicable data protection and privacy laws and            17.           Use of client accounts
regulations. Further information about our privacy policy, including our data         In certain              outside the United States a Mayer Brown Practice is
                                                                                                   jurisdictions
protection inquiries policy, may be found under the legal notices section of our      permitted                      provide client account facilities to receive, hold
                                                                                                    at its discretion to
website at       www.mayerbrown.com/legal-notices.                                    and transfer funds in connection with a matter on which it is acting. If we have
                                                                                      agreed to the use of our client account such use is at your own risk. You must
 12.             No waiver of our         privilege                                   tell us in advance when you are transferring funds to us as unexpected or
We   represent many clients and handle a great number of complex matters. As          unidentified receipts may either be retained pending further investigation or
a result, from time to time, issues may arise that raise questions under our          returned to the sender. We may charge for any checks we deem necessary
applicable professional conduct rules, including possible disputes with a client      regarding the source of funds and the beneficial owner(s) to meet the CDD
and conflicts of interest issues. When such issues arise, we generally seek the       Requirements.
advice of our internal counsel (or, if we choose, outside counsel). You agree
that we, in our own discretion, may do so. We consider such consultations to          18.           Definitions
be protected from disclosure under the lawyer-client privilege. While some            In these International Terms and         (where applicable)   in   an   Engagement   Letter
courts have limited this privilege under certain circumstances, we believe that       any reference to a statute or a statutory provision includes any consolidation,
it is in both your and our interest that we receive expert analysis of our            re-enactment, modification or replacement of the same from time to time and:
obligations. Our ongoing representation of you will not result in a waiver of         “Affiliate” means in relation to an entity any person who or entity that controls
any lawyer-client privilege that we may have to protect the confidentiality of        or is under common control with or is controlled by that entity.
our communications with such counsel.
                                                                                      “Associated Person” in a Particular Matter, means (subject to part A paragraph
 13.             Force   majeure                                                      8 (No third party reliance)) any Affiliate that is with our agreement in writing a
We will not be liable to you if we are unable to perform our services in a            recipient of and entitled to rely on our services in relation to that matter.
Particular Matter as a result of any cause beyond our reasonable control. If this
happens, we will tell you as soon as reasonably practicable.                          19.           Inconsistencies
                                                                                      In the event of any         inconsistency between an Engagement           Letter and these
 14.             Assignment                                                           International Terms, the        Engagement Letter will prevail.
 14.1       Permitted assignment
                                                                                      20.           Law and       jurisdiction
We may    assign, or may assign the benefit of, any Engagement Contract to any        Each   Engagement           will, unless otherwise agreed in the Engagement
                                                                                                             Contract
successor partnership or corporate entity that carries on the business or any
                                                                                      Letter, and except    provided in part B paragraph 3.6 (Law and Jurisdiction),
                                                                                                             as
part of the business of the relevant Principal Mayer Brown Practice. You will         be subject to and governed by the laws of the jurisdiction in which the Principal
accept the performance by such assignee of the Engagement Contract in                 Mayer Brown Practice is established or incorporated. Any dispute arising from
substitution for the Principal Mayer Brown Practice. References in these              or under an Engagement Contract will be         subject to the exclusive jurisdiction of
International Terms and in any relevant Engagement Letter to the Mayer                the courts of that jurisdiction.
Brown Practice include any such assignee.
                                                                                      21.           Application of these International Terms and
 14.2            assignment
                 Other
                                                                                                    amendments
Subject part paragraph 14.1, neither you nor we have the right to assign or
        to     A
                                                                                      These International Terms supersede any earlier terms of business to which we
transfer the benefit or burden of an Engagement Contract without the written
                                                                                      may have agreed and, unless otherwise agreed in writing, apply to the services
agreement        of the other.
                                                                                      referred to in any Engagement Letter accompanying these terms and all
 14.3            Assignment by other Mayer Brown Practices                            subsequent services we provide to you.
References in these International Terms or in any Engagement Letter to                B. Additional Terms
another Mayer Brown Practice includes any limited liability partnership or
other partnership or corporate entity to or by which all or part of the business      1.            Additional Terms applicable to the US LLP only
of the other Mayer Brown Practice is from time to time transferred or carried
                                                                                      1.1           Provision for work performed      by lawyers resident in our New York
on.
                                                                                                    office
 15.             Associated Persons                                                   In the event  you have a fee dispute with us in an amount that is between
 Unless the Engagement Letter             expressly
                                          states otherwise, you accept the            US$1,000   and US$50,000, you may have the right to seek resolution of that
provisions of the Engagement Contract on your own behalf and as agent for             dispute in an arbitration under Part 137 of the Rules of the Chief Administrator,
each Associated Person. You confirm that you have, or will have, the     authority    New York State Office of Court Administration. For further information about




                                                                                                                                                                     HLIU003612
      Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 11 of 12 Page ID
                                                                          #:3463
the fee dispute arbitration procedures, please refer to the text of Part 137,  register maintained by it so that we can carry on insurance mediation activity.
 available   on                 www.courts.state.ny.us/admin/feedispute.
                  the internet at                                                      The   register     be accessed via the Financial Conduct Authority website
                                                                                                          can


 1.2            Provision for work performed by lawyers resident in our Houston
                                                                                       atwww.fca.org.uk/register.   This part of our business, including arrangements
                                                                                       for complaints or redress if anything goes wrong, is regulated by the Solicitors
                office
                                                                                       Regulation Authority, the independent regulatory body of the Law Society of
NOTICE TO CLIENTS: The State Bar of Texas requires us to inform you that it            England & Wales (a designated professional body for the purposes of FSMA) of
prosecutes professional misconduct committed by Texas attorneys. Although              which we are members. We will not provide insurance mediation services
not every complaint against or dispute with a lawyer involves professional             unless you expressly ask us to do so.
misconduct, the State Bar’s Office of Chief Disciplinary Counsel will provide you
with information about how to file a complaint. Please call 1 800 932 1900 toll-
                                                                                       2.5.2           Investments

free for more information.                                                             Depending on the    nature of the services we           provide
                                                                                                                                              to you, it is        possible
                                                                                                                                                                    that
                                                                                       we    may,    occasions when you instruct us to do so,
                                                                                                    on                                                   provide
                                                                                                                                                          you with legal
 1.3            Securities and   Exchange Commission   —
                                                           Standards of Professional
                                                                                       services which relate to investments. We are not “authorised” by the Financial
                Conduct
                                                                                       Conduct Authority under FSMA. Where our services are provided from the UK,
Pursuant to Part 205 in Title 17 of the Code of Federal Regulations (“Standards        we are permitted to undertake certain activities in relation to investments that

of Professional Conduct”), if any lawyer of the US LLP represents you in               are limited in scope and incidental to our legal services or which may be

appearing and practicing before the Securities and Exchange Commission (the            regarded as a necessary part of our legal services because we are regulated by
“SEC”), we may have obligations imposed on us, as further described in the             the Solicitors Regulation Authority (which together with LeO also               provides
Standards of Professional Conduct. These obligations currently are limited to          complaints and redress mechanisms). No communication either to you, or on
up-the-ladder reporting within your organization, although some form of                your behalf to any other person, during the course of our engagement is an
reporting to the SEC may be adopted. If any of our lawyers currently                   invitation or inducement to engage in investment activity and nothing we say
represents, or in the future represents, you in appearing and practicing before        or write should be construed as such.
the SEC, you acknowledge that we are (or will become) subject to the
obligations imposed on us by the Standards of Professional Conduct.
                                                                                       2.6             Third   party rights
                                                                                       Other than part B paragraphs 2.8 and 2.9, no provision of an Engagement
2.              Additional Terms applicable to the UK LLP only                         Contract is intended to be enforceable pursuant to the Contracts (Rights of
                                                                                       Third Parties) Act 1999. Accordingly, other than our employees, consultants or
 2.1            Regulatory information
                                                                                       partners wishing to rely on those paragraphs, no third party will have any right
Mayer Brown International LLP is a limited liability       partnership
                                                                   incorporated in     to enforce, or rely on, any provision of an Engagement Contract.
England and Wales under no. 0C303359. It is authorized and regulated by the
Solicitors Regulation Authority. its registered office is 201 Bishopsgate, London      2.7             Professional    indemnity insurance
EC2M 3AF.                                                                              The UK LLP is required to hold a minimum level of insurance cover under the
2.2                                                                                    Solicitors’ Indemnity Insurance Rules. The territorial coverage is worldwide for
                Members and      partners
                                                                                       the UK LLP and details of our insurers can be found under the legal and
An    English      liability partnership is a body corporate which has members
                limited
                                                                                       regulatory information page of the legal notices section of our website, at
and not partners. In these terms references to a “partner” in relation to the UK
LLP means a member of Mayer Brown International LLP. However, in our
                                                                                       www.mayerbrown.com/legal-notices.
dealings with you, the UK LLP may also use the term partner to refer to an             2.8             Exclusions and limitations   on our   liability
employee or consultant of the UK LLP who is a lawyer with equivalent standing
or qualification, or to a lawyer with equivalent standing in another Mayer             2.8.1       Proportional liability
Brown Practice.                                                                        if you suffer loss  or damage because of our breach of contract or of our


2.3             Interest on client account
                                                                                       negligence, our liability will be limited to a just and equitable proportion of the
                                                                                       total loss or damage you suffer having regard to the extent of the responsibility
The UK LLP main client account is with the Royal Bank of Scotland. Unless we           of any other party who may also be liable to you in respect of such loss and
agree otherwise in writing we deposit client money in an instant access deposit        damage. Our liability in these circumstances will not be increased because of
account and will pay interest for the period during which the money is held,           any actual or potential shortfall in recovery from another party whether due to
unless such interest is de minimis. We calculate interest at a rate equivalent to      any exclusion or limitation of liability that you have agreed to with another
that payable by our bank on such accounts. Our policy for the handling of              party, difficulty in enforcement, settlement of claims or any other reason.
client funds, including the basis of payment of interest, can be found in the
legal notices section of our website at www.mayerbrown.com/legal-notices.              2.8.2           Liability in respect of other parties
                                                                                       Where      we     instruct another party on your behalf (for example, a barrister,
2.4          Complaints                                                                                             we will not be liable for the services provided by that
                                                                                       expert or co-counsel)
We will do what we reasonably can to resolve any complaint about our services          other party.
or bills in accordance with the UK LLP’s complaints handling policy, a copy of

which is available in the legal notice section of our website at
                                                                                       2.8.3           Liability cap
www.mayerbrown.com/legal-notices and which will be provided on request. If             We may, from time to time, if permitted by local laws and                     applicable
you are not satisfied with our handling of your complaint you may be eligible to       professional conduct rules, agree with you that our aggregate liability to you
complain to the Legal Ombudsman (“LeO”) at PO Box 6806 Wolverhampton                   for a Particular Matter or Matters is limited to an amount              specified
                                                                                                                                                                in the
WV1          You must contact LeO within six months of our final response;             relevant Engagement Letter (a “Liability Cap”).
otherwise LeO may decide not to investigate your complaint. More
information is available at www.legalombudsman.org.uk. You may have right
                                                                                       A Liability Cap will apply to all liability that we may have to you in respect of the
                                                                               a       relevant Particular Matter or Matters, including for breach of contract and for
to object to   bill from the UK LLP by making a complaint as above and/or by
                a                                                                      negligence (but not for banking failure or compliance with legislation in respect
applying to the Court for an assessment of the bill under Part III Solicitors Act      of which a separate limit of liability applies as set out in part B paragraph 2.10).
1974.
                                                                                       The Liability Cap (if any) will apply on an aggregate basis to all liabilities that we
2.5             The Financial Services and Markets Act 2000     (“FSMA”)               may have    to you and any Associated Person (including third parties when a
                                                                                       consent to such third parties is given under part A paragraph 8 (No third party
2.5.1           Insurance contracts
                                                                                       reliance))   in the relevant Particular Matter   or   Matters.
If and to the extent that our legal services involve insurance mediation activity
(which is, broadly, the advising on, selling and administration of insurance           2.9                   against individual employees/partners
                                                                                                       No claim

contracts) from the UK, you should note that we are not “authorised” by the            No individual   employee, consultant or partner of the UK LLP has a contract with
Financial Conduct Authority under FSMA. However, we are included on the                you   or   owes you a duty of care. Any services performed by an employee,




                                                                                                                                                                    HLIU003613
     Case 2:20-cv-08035-SVW-JPR Document 160-6 Filed 05/18/21 Page 12 of 12 Page ID
                                                   #:3464
consultant or are     partner       performed
                      on behalf of the relevant Brown   The will on an   basis to all liabilities that we
                                                                               Mayer                     Liability Cap (if any)         apply     aggregate
Practice and that person does not assume any personal responsibility to you or                    may have         to   you and any Associated Person   (including third parties when a
any other party for those services. Accordingly, it is a fundamental provision of                 consent to such        third parties is given under part A paragraph 9 (No third party
these International Terms that you will not bring any claim against any                           reliance))      in the relevant Particular Matter or Matters.
individual employee, consultant or partner, directly or indirectly, in connection
with our services.
                                                                                                  3.3                 against individual employees/partners
                                                                                                                   No claim

                                                                                                  No individual employee, consultant or partner of the HK Partnership has a
None of the provisions of this part B paragraph 2.9 limit or exclude the liability
                                                                                                  contract with you or owes you a duty of care. Any services performed by an
of the UK LLP for the acts or omissions of any employee, consultant or partner.
                                                                                                  employee, consultant or partner are performed on behalf of the HK Partnership
2.10             liability for banking failure and our compliance with legislation
                No                                                                                and that person does not assume any personal responsibility to you or any
                                                                                                  other party for those services. Accordingly, it is a fundamental provision of
We do not accept liability for any loss or damage you suffer if any bank that we
                                                                                                  these International Terms that you will not bring any claim against any
use collapses or for reasons outside of our control is otherwise unable to
                                                                                                  individual employee, consultant or partner, directly or indirectly, in connection
transact business or transfer funds in a timely manner or at all. However, if
                                                                                                  with   our     services.
such liability is nonetheless imposed on us by a court of law, our liability to you
will not exceed an amount equal to the minimum level of insurance cover                           None of the provisions of this part B paragraph 3.3 limit or exclude the liability
required from time to time under any applicable rules governing the insurance                     of the HK Partnership for the acts or omissions of any employee, consultant or
of solicitors. This limitation of liability will not be increased by any Liability Cap            partner.
agreed with you.                                                                                  3.4              No   liability for banking failure and our compliance with legislation
2.11            Inside information
                                                                                                  We do not        accept liability for any loss or damage yousuffer if any bank that we
If you     are a     company that has, the subsidiary of a company that has,
                                           or                                                     use    collapses      or   for    outside of our control is otherwise unable to
                                                                                                                                   reasons
securities that are listed on a regulated market you will tell us if a matter on                  transact business or transfer funds in a timely manner or at all. However, if
which we are advising you is or becomes “inside information” in relation to that                  such liability is nonetheless imposed on us by a court of law, our liability to you
company or its securities. Following any such notification, we will implement                     will not exceed an amount equal to the minimum level of insurance cover
our internal procedures relating to the handling of such information.                             required from time to time under any applicable rules governing the insurance
                                                                                                  of solicitors. This limitation of liability will not be increased by any Liability Cap
2.12             rights over your property (our lien)
               Our
                                                                                                  agreed with you.
If any,    any part of any, bill is not paid within 30 days after the bill is sent, we
          or

will, to the extent we are permitted to do so as a matter of law and applicable
                                                                                                  3.5              rights over your property (our lien)
                                                                                                                   Our

professional conduct rules, retain money, papers and other property belonging                     If any,   or                         paid within 30 days after the bill is sent, we
                                                                                                                 any part of any, bill is not
to you even if these have been provided to us in relation to a different matter                   will, to the extent we are permitted to do so as a matter of law and applicable
until such time as all amounts due to us are paid in full. Subject to applicable                  professional conduct rules, retain money, papers and other property belonging
professional conduct rules, we may seek a charging order over property that                       to you even if these have been provided to us in relation to a different matter
we recover or preserve for you in litigation. We do not waive these rights if we                  until such time as all amounts due to us are paid in full. Subject to applicable
accept any alternative security for our costs, for example a payment on                           professional conduct rules, we may seek a charging order over property that
account.                                                                                          we recover or preserve for you in litigation. We do not waive these rights if we

                                                                                                  accept any alternative security for our costs, for example a payment on
3.             Additional Terms           applicable to the HK Partnership                        account.
               only                                                                               3.6              Law and     jurisdiction
3.1            Third    party rights                                                              Notwithstanding part A paragraph 20 (Law and jurisdiction), and unless
Other than part B paragraphs 3.2 and 3.3, no provision of an Engagement                           otherwise agreed in writing, each Engagement Contract with Mayer Brown JSM
Contract is intended to be enforceable pursuant to the Contracts (Rights of                       or its associated legal practice in Asia will be governed by Hong Kong law and
Third Parties) Ordinance (Cap 623).                                                               any dispute arising from or under such Engagement Contract will be subject to
                                                                                                  the exclusive jurisdiction of Hong Kong courts.
3.2            Exclusions and limitations on     our   liability
3.2.1       Proportional liability
If you suffer loss  or damage because of our breach of contract or of our

negligence, our liability will be limited to a just and equitable proportion of the
total loss or damage you suffer having regard to the extent of the responsibility
of any other         party   who may also be liable to you in      respect   of such loss and
damage.          liability in these circumstances will not be increased because of
               Our
any actual or potential shortfall in recovery from another party whether due to
any exclusion or limitation of liability that you have agreed to with another
party, difficulty in enforcement, settlement of claims or any other reason.
3.2.2 Liability in respect of other parties
Where we instruct another party on your behalf (for example, a barrister,
expert or co-counsel) we will not be liable for the services provided by that
other     party.
3.2.3          Liability cap
We    may, from time to time, if permitted by local laws and applicable
professional conduct rules, agree with you that our aggregate liability to you
for a Particular Matter or Matters is limited to             an    amount    specified   in the
relevant Engagement Letter (a “Liability Cap”).
A Liability Cap wilt apply to all liability that we may have to you in respect of the
relevant Particular Matter or Matters, including for breach of contract and for
negligence (but not for banking failure or compliance with legislation in respect
of which a separate limit of liability applies as set out in part B paragraph 3.4).




                                                                                                                                                                              HLIU003614
